UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 23, 2013 Aceto Corporation (Exact Name of Registrant as Specified in its Charter) New York 000-04217 11-1720520 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4 Tri Harbor Court, Port Washington, NY 11050 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(516) 627-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 23, 2013, Ronald Gold, President and Chief Operating Officer of Rising Pharmaceuticals Inc. (“Rising”), a wholly-owned subsidiary of Aceto Corporation (the “Company”) and David B. Rosen, Senior Vice President of Rising, informed the Company that they do not intend to remain employed with Rising subsequent to December 31, 2013, the expiration date of the three-year employment agreements entered into when they sold substantially all of the assets of their privately-owned entity to Rising.Messrs. Gold and Rosen are actively assisting the Company with a transition plan. The press release related to this matter is furnished as an exhibit to this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No.
